COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER REINSTATING APPEAL

Appellate case name:     Brandon Derrail Evans v. The State of Texas

Appellate case number:   01-14-00345-CR

Trial court case number: 13-CR-1338

Trial court:             212th District Court of Galveston County

       This case was abated and remanded to the trial court to determine whether
appellant wishes to prosecute this appeal and whether good cause exists to relieve
appellant’s appointed counsel. The trial court held a hearing on our abatement order on
October 22, 2014, and the trial court clerk and court reporter have filed their respective
records of the hearing. The record reflects that the trial court made all necessary findings
and then ordered appointed counsel to file a brief on appellant’s behalf within 30 days of
the hearing. Appellant’s brief was filed on December 8, 2014. Accordingly, this case is
REINSTATED on the Court’s active docket.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: December 16, 2014